 596DECISIONS OF NATIONAL .LABOR RELATIONS BOARDLeland DetroitMfg. Co.andLocal -157, InternationalUnion,UnitedAutomobile,-.Aerospace -andAgricultural,ImplementWorkers .ofAmerica,.andUAWPaulKornylo.Cases 7-CA-18341.and 7-CA-1866831May 1985-DECISION AND ORDERBY CHAIRMAN DOTSON AND -MEMBERS -HUNTER AND DENNIS-On 16 November 1982 the National Labor Rela-tions'Board issued an Order in - this proceedingadopting, in the absence of exceptions, the decisionof the administrative law judge and directing theRespondent to, inter alia, make whole discriminateePaulKornylo for any loss of earnings sufferedfrom the Respondent's unfair, labor practices (notreported in,Board volumes). A controversy havingarisen over the amount of backpay due under theBoard's Order, the Regional Director for Region 7,on 2 March 1983, issued and duly ,served .on theRespondent a backpay specification and notice ofhearing allegingthe amount of backpay due andnotifying . theRespondent, that- it should file.. atimely answer in compliance. with Section 102.54 ofthe Board's Rules and Regulations. The specifica-Ation allegesin- part thatthe Respondent is liable forwages and benefits from. 26 November, 1980,_ the..date of Kornylo's unlawful -discharge, thropgh; 25,May 1982, the date the -Respondent ceased oper-ations.and, closed its facility. The specification alsostates. that the Respondent filed- for : bankruptcyunder,Chapter 11 on 26.October.198;1,. The bank-ruptcy proceeding was-converted to Chapter 7 on30 September 1982 (Case 81-0636-8):The Respondent failed -to answer ;the backpayspecification.On 20.April 1983 the Regional,attor-ney for Region 7. notified the Respondent's attor-ney that unless an answer was filed, by 2 May 1983a-motion for default judgment- would be filed. On=26 April 1983,the Regional Office received_aIletterfrom the Respondent's attorney explaining, that hehad, not.. filed' an. answer because-he had not -beenceeding.' -On : 2'1April : 14983 the ,, Regional, Director.',sent,a:.letter t9 - the, Trustee in, Bankruptcy and.theTrustee's. attorney= advising,them, inter alia, ; of ,'theissuanceof -the backpay specif cation, and ,the;.fact, The, letter also.notedthat the .attorney who had previously representedthey Respondent had advised the.. Regional., Officethat - -he no 'longer' did so: The letter, enclosed acopy of the backpay specification and extended thetime-for filing an,answer. On 7 June 1983 the Re-gionalattorney again notified the Respondent thatno-answer -had been filed and that if none were re-ceived by 14 June 1983 a motion for default judg-ment.would-be filed with the Board. The Respond-ent did not file an answer.-On 2-2 June= :1983'-the General Counsel filed amotion to transfer the cases -to -the Board and, fordefault summary judgment. On 29 June 1983 theBoard issued an order transferring, the proceeding-to the Board and a Notice to Show Cause why theGeneral Counsel's motion should not be granted.The Respondent filed no response. The allegationsin the motion are therefore undisputed. -Ruling on Motion for Default SummaryJudgmentSection 102.54 of the, Board's Rules and Regula-tions provides,,in pertinent part, as follows:(a) . : . The respondent shall, within 15 daysfrom the service of the specification, if any,file an answer thereto . . .(c)'.If the, respondent fails to file anyanswer to the specification within the timeprescribed by this section, the Board may,either with or 'without taking evidence, in sup-port, of 1 the -allegations' of the specification andwithout -notice to the respondent, find thespecification to be true and enter such-order asmay be appropriate.The backpay specification issued and, served onthe Respondent on 2 March 1983 -specifically statesthat the Respondent. shall,, within 15 days from theservice 'of the, specification,' file an answer with theRegional Director for Region 7. The specificationfurther states that, if the answer-fails-to deny theallegations''of tthe specification in 'the manner re-quired under-.the Board's Rules and Regulationsand the failure-to do so is not adequately explained,such allegations shall be deemed admitted to betrue; and. the Respondent shall be precluded from-'introdu'cing any evidence controverting them.-In additionto. the backpay specification andnotice of hearing, the.Regional Office notified theRespondent, ,its attorney, and the- Trustee in Bank-ruptcy-that no answer had. been received. The Re-giorial`Office also extended the 'time. for filing ananswer.-,,Default , Summary Judgment,; the Respondent hadnotfiled, an.answer. to- the backpay specification.-: `The' °Respondent also failed' to file a response to the'Notice to Show Cause. 'Therefore,-'the allegationsof the backpay specification and the Motion forDefault Summary Judgment stand uncontroverted.In accordance with the. rules set forth above, the275 NLRB No. 83 LELAND DETROIT.MFG. CO ,allegations in the backpay specification are deemedto be admitted as true, and the Board so-finds.-Accordingly, the Board grants the Motion forDefault Summary Judgment and concludes that thenet backpay due Paul Kornylo and the relevant.pension and medical insurance premium paymentsare as stated in the computations of the specifica-tion.The Board orders that payment, thereof bemade-by the Respondent as set-forth below.' -'Member Dennis,in grantingthe General Counsel'sMotion for De-fault Summary Judgment, believes thiscase is distinguishable from othersinvolving bankruptcy petitions that have been remandeddespite failure toanswer the complaint or the backpay specification The sole issue hereinvolves backpay and medical and pension benefits that the backpay spec-ification alleges are owed to Paul Kornylo, whothe Board found wasunlawfully dischargedThe most recent collective-bargaining agreementbetween the Respondent and the Unionexpired oniNovember 1980Kornylo was terminated 26 November 1980 A Chapter11 bankruptcypetitionwas filed 26 October 1981, and the plantwas closed 25 May1982Accordingly, the specification seeks compensation for the period 26November 1980 to 25 May 1982 The Respondentdid not answer thespecification Sec 102 54(c) of theBoard's Rules and Regulations permitsthe Board to find the allegations of the specification truewhen no answerhas been filedWhen the Respondent filed its bankruptcypetition26 October1981, itcould have unilaterally reduced wages and other benefitscontained in theexpired contract Yet it did not do so automatically by filing thepetition,nor was it required to do so, nor is there auy evidence thatitdid Indeed,previously, on 30 October 1980, the Respondenthad posted a notice stat-ing that it would abide by the termsand conditions of employment con-tained in the contract until a bill of sale for theplant had been executedUnder the Board's Rulesand Regulations,the Respondentwas requiredto assert in an answer that it lawfully reducedwages and benefits whichwould affect Kornylo's entitlement to backpayIt didnot do soInMember Dennis' view,Maraldo Asphalt Paving,274NLRB ' 98(1985),which the dissent relies on.isdistinguishable It is true that therespondent there also failed to answer a backpay specification The un-derlying unfair labor practice, however, wasthe respondent's violation ofSec 8(a)(5) and (1) by unilaterallyceasingto make contractuallyrequiredfringe benefit trust fund payments The specification sought fund contri-butions for the third and fourth quarters of 1982 and the third quarter of1983The Board noted, however, that a Chapter11petition had beenfiled 3 August 1983, during the third quarter of the year,and thereforeremanded the case for further investigationinto the circumstances sur-rounding the filing of the petitionInMaraldo,there was no questionthe respondent abrogated its, laborcontract before and after the filing of thepetition,raising'the issuewhether the respondent acted unlawfullyat all after3 August 1983 Here,however, the underlyingviolation is an 8(a)(3) discharge,and the onlyquestion is whether the Respondenthas a defenseto part of its liabilityon the ground that it lawfully reduced existingwages andbenefits afterthe bankruptcy petition was filed Such a defense, however, must be af-firmatively raised by the Respondent in an answer to the backpay specifi-cationMember Hunter concursin the grantingof the General Counsel'sMotion for Default Summary Judgment - As he statedin his dissent inEdward Cooper Painting,273 NLRB 1870 (1985), he would not cut off theBoard's traditional remedies as of the date of the filing of a bankruptcypetition in cases where the unfair labor practices foundagainst the re-spondent preceded the filing of the petitionIn;Maraldo AsphaltPaving,supra, a supplemental backpay proceeding involvingissues similar tothose in the instant case, Member Hunter disssentedfrom the majority'sremand to the Regional Director forfurther investigation into the cir-cumstances of the filing of the respondent's bankruptcy petition InMar-aldo,the respondent was found to have violated Sec 8(a)(5) and (1) byunilaterally ceasing tomake contractually- required payments to, theunion'sfringebenefit funds. The Respondent's bankruptcypetitionwasfiled 3 years after the unilateral action Accordingly,.here, as inMaraldo,because it is undisputed that the violations foundagainst the Respondentoccurred prior to the filing of the petition in bankruptcy on 26 October1981,Member Hunter grants the General Counsel'smotion andfinds theRespondent liable for the full amount set forth in the backpayspecifica-tionMember Hunter finds no basis forremanding the proceedingto'fur-ORDER . --597,The National Labor Relations Board -orders thatthe Respondent, Leland Detroit Mfg: Co., Detroit,Michigan, its officers, 'agents,. successors, and' as-signs,-shall-"1.Make whole Paul Kornylo by payment ,to himof $20,850.88 in netbackpay.iand $1,462.91 in medi-cal insurance,premiums, plus -interest thereon ascomputedin the mannerprescribed inFlorida SteelCorp.,231 NLRB 651 (1977),2 minus tax. withhold-ings required by Federal 'and state laws.2.Make whole Paul Kornylo by payment to hispension fund account,with Auto Workers Local157 of $684.64, plus interest accrued to the date ofpayment asprovided in the backpay specification.CHAIRMAN DOTSON, dissenting.InNLRB v. Bildisco & Bildisco,104 S.Ct. 1188(1984), the Supreme Court held that "from thefiling of a petition in bankruptcy' until formal ac-ceptance, a collective-bargaining agreement is notan enforceable contract within the -meaning ofNLRA § 8(d)." The Board appliedBildiscoin a no-answer summary judgment' proceeding concerninga backpay specification inMaraldo Asphalt Paving,274 NLRB 98 (1985).' In that case the record didnot reveal whether the respondent formally accept-ed the 'collective-bargaining agreement followingthe filing of a bankruptcy petition or whether theBankruptcy Court permitted the respondent's rejec-tion of the contract. As a result, 'the respondent'sliability for fringe benefit payments' during part 3 of-the backpay period could not be determined. 'TheBoard therefore remanded the case for further' in-vestigation into the circumstances surrounding thefiling of the bankruptcy petition. 2'! -' ,The present case is similar. Here the backpayspecification seeks backpay and contractual benefitsfor the period' from Kornylo's unlawful dischargeon 26, November 1980'until the closure of the plantthat the collective-bargaining agreement betweenthe Respondent' and the Union expired on 1 No-vember 1980.''On 30 October 1980 the Respondentposted a notice informing the employees, inter alia,that the Respondent would abide 'by the terms andconditions of the contract' until a' bill of sale' for'theplant had been executed: However,''the' Respondent"filed a bankruptcy -petition on 26 'October 1981.-The record' does not show nor does the"General'therinvestigatethe'terhis and conditions of employment' of the Res'pond-ent's employees subsequent to the filing of the bankruptcypetition- : i2 See generallyIsis Plumbing Co,138 NLRB 716 (1962)iMember Hunter dissenting2See alsoEdward Cooper Painting;273 NLRB- 1870 (1985) (MemberHunter dissenting)` - ' ..,,; 598DECISIONSOF NATIONAL LABOR RELATIONS BOARDCounsel specifically allege thatthe terms and con-ditions of employment,for theRespondent's em-ployees remained unchangedafter the filing of thepetition.Ifind this omissionto be crucial in lightof the SupremeCourt's statementinBildisco_that acollective-bargaining agreementis not an enforcea-ble contract fromthe ' filing of a bankruptcy "peti-tion until formal acceptance.Where the record in-dicates that a bankruptcy petitionhas been. filedduring the relevanttime frame, it is the GeneralCounsel's burden to establishthe continued effec-tivenessof the bargainingagreementon which therequested remedy is to be based. The GeneralCounsel has not done so with respect to the 'con-tractual benefits sought by the backpay -specifica-tion"here. I therefore find that underBildisco-fur-therinvestigationinto the postbankruptcy termsand conditions of employment of the Respondent'semployees is required. I would deny the GeneralCounsel'sMotion for Default 'Summary Judgmentand remand the case to the Regional Director forfurther appropriate action.